DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on October 21, 2021 in which claims 1-20 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-231767, filed on December 1, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the IDSs filed on November 8, 2021 and November 22, 2021 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an information processing apparatus, independent claim 13 recites an information processing method, and independent claim 20 recites a non-transitory computer readable medium. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims recites an operation performed by a user on an image associated with a designated file, in response to the operation being an instruction related to an execution of a coordinated function, display a list of candidates for the coordinated function and a list of files.
These receiving, execution and displaying a list of candidates and files are acts that can be practically performed in the human mind. Such mental receiving, execution and displaying fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of executing coordinated function using the computer components as a tool. While this type of automation executing coordinated function, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claim 2, recites display steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 3, recites searchs steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 4-5, recite executing the coordinated function step, apply differential privacy steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 6-8, recite response to executing and display (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 9, recites download steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Claims 10-12, recites search and display steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Claims 13-20 are similar to claims 1-12 and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/200,209. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 1 of the instant application are found in claim 1 of Tokuchi except “determine file formats and specify a suggested coordinated function and notification of the executable coordinated function” have been omitted. Given the fact that the ‘752 invention has broader applications where “receive an operation performed by a user and display “notifications” list of candidates and files in response ” similar to “determine file formats and specify a suggested coordinated function and notification”. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 18 and 19-20 to arrive at the claims 1, 13 and 20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 

Instant application # 16/507,732
Patent application # US 11200209 B2
 Claim 1. An information processing apparatus comprising: a processor, configured to: 







receive an operation performed by a user on an image associated with a designated file; and in response to the operation being an instruction related to an execution of a coordinated function, 


display a list of candidates for the coordinated function which is executable by using the designated file, and 
display a list of files, which are different from the file, used for executing the coordinated function along with the designated file.




2. The information processing apparatus according to claim 1, wherein the processor displays the list of files used for executing the coordinated function based on history information of the user.

3. The information processing apparatus according to claim 1, wherein the processor searches for a file used together with the designated file for executing the coordinated function in the past and causes a name of the searched file to be displayed in the list of files.

4. The information processing apparatus according to claim 1, wherein the processor is further configured to: in response to a first file being selected from the list of files, execute the coordinated function by using the designated file and the first file.

5. The information processing apparatus according to claim 4, wherein the first file is stored in a terminal device of the user.

6. The information processing apparatus according to claim 4, wherein the first file is stored in an external device other than a terminal device of the user.

7. The information processing apparatus according to claim 4, wherein the processor is further configured to: in response to the first file used together with the designated file for executing the coordinated function in the past, and in response to the first file not existing in a previous storage location when the first file was used in the past, display a message indicating that the coordinated function is not executable.

8. The information processing apparatus according to claim 4, wherein the processor is further configured to: in response to the first file used together with the designated file for executing the coordinated function in the past, and in response to the first file not existing in a previous storage location when the first file was used in the past, display a message inquiring the user whether to search for the first file from at least one other storage location.

9. The information processing apparatus according to claim 8, wherein the processor is further configured to: in response to the first file being searched out from a first storage location among the at least one other location, download the first file from the first storage location.

10. The information processing apparatus according to claim 1, wherein the processor displays the list of files used for executing the coordinated function based on a specified file format associated with the coordinate function.

11. The information processing apparatus according to claim 10, wherein the processor searches for a file having the specific file format and causes a name of the searched file to be displayed in the list of files.

12. The information processing apparatus according to claim 1, wherein the processor is further configured to: display a list of commands to execute processing by using the designated file, wherein the list of commands comprises a coordinated function command.

13. An information processing method comprising: receiving an operation performed by a user on an image associated with a designated file; and in response to the operation being an instruction related to an execution of a coordinated function, displaying a list of candidates for the coordinated function which is executable by using the designated file, and displaying a list of files, which are different from the file, used for executing the coordinated function along with the designated file.

14. The information processing method according to claim 13, wherein the list of files used for executing the coordinated function is displayed based on history information of the user.

15. The information processing method according to claim 13 further comprising: in response to a first file first file being selected from the list of files, executing the coordinated function by using the designated file and the first file.

16. The information processing method according to claim 15 further comprising: in response to the first file used together with the designated file for executing the coordinated function in the past, and in response to the first file not existing in a previous storage location when the first file was used in the past, displaying a message indicating that the coordinated function is not executable. 
17. The information processing method according to claim 15 further comprising:

in response to the first file used together with the designated file for executing the coordinated function in the past, and in response to the first file not existing in a previous storage location when the first file was used in the past,

displaying a message inquiring the user whether to search for the first file from at least one other storage location.

18. The information processing method according to claim 17 further comprising:

in response to the first file being searched out from a first storage location among the at least one other location,

downloading the first file from the first storage location.

19. The information processing method according to claim 13, wherein the list of files used for executing the coordinated function is displayed based on a specified file format associated with the coordinate function.

20. A non-transitory computer readable medium storing a program causing a computer to execute information processing, the information processing comprising:

receiving an operation performed by a user on an image associated with a designated file; and

in response to the operation being an instruction related to an execution of a coordinated function,

displaying a list of candidates for the coordinated function which is executable by using the designated file, and displaying a list of files, which are different from the file, used for executing the coordinated function along with the designated file.
Claim 1. An information processing apparatus comprising: a memory that stores a coordinated function management comprising information indicating different combinations of a plurality of file formats and information indicating a coordinated function that is executable with contents of files with each combination of the file formats; a processor configured to: 

acquire a plurality of files; identify at least two files among the plurality of files subjected to coordination; determine file formats of the at least two files and specify a suggested coordinated function that is executable with contents of the at least two files according to the determined file formats of the at least two files and the coordinated function management table; control a notification of the suggested coordinated function executable with the contents of the at least two files; and in response to the suggested coordinated function being selected by a user, execute the suggested coordinated function by using the contents of the at least two files.

2. The information processing apparatus according to claim 1, wherein when a first file included in the plurality of files is stored in the memory and a second file included in the plurality of files is acquired, the processor further controls a notification of a coordinated function that is executable with contents of the first and second files.

3. The information processing apparatus according to claim 2, wherein when the acquired second file is displayed in a specific display area, the processor controls the notification of the coordinated function.

4. The information processing apparatus according to claim 3, wherein when the first and second files are displayed in the specific display area, the processor controls the notification of the coordinated function.

5. The information processing apparatus according to claim 1, wherein when a first file included in the plurality of files is displayed and a second file included in the plurality of files is acquired, the processor further controls a notification of a coordinated function that is executable with contents of the first and second files.

6. The information processing apparatus according to claim 1, wherein when the plurality of files are acquired and then an operation is performed to connect the plurality of files to one another on a screen, the processor further controls a notification of a coordinated function.

7. The information processing apparatus according to claim 1, wherein when the plurality of files are acquired and then an operation is performed to superimpose the plurality of files on one another on a screen, the processor further controls a notification of a coordinated function.

8. The information processing apparatus according to claim 1, wherein the plurality of files are a plurality of files having a subordinate-superior relationship with one another.

9. The information processing apparatus according to claim 1, wherein the suggested coordinated function includes a process of converting a file format of at least one of the plurality of files into another file format.

10. The information processing apparatus according to claim 1, wherein when a file is designated by a user, the processor further controls a notification of a coordinated function that is executable with contents of the file.

11. The information processing apparatus according to claim 10, wherein when a function is designated by the user, the processor controls the notification of another file that is to be subject to the coordinated function together with the file.

12. The information processing apparatus according to claim 1, wherein the processor further controls a notification of a device that is to be used to execute the suggested coordinated function.

13. The information processing apparatus according to claim 12, wherein the processor further controls a notification of a status of the device.

14. The information processing apparatus according to claim 1, wherein the plurality of files are files acquired from a plurality of users.

15. The information processing apparatus according to claim 14, wherein the suggested coordinated function is changed according to a user as an acquisition source.

16. The information processing apparatus according to claim 1, wherein the plurality of files are files acquired by a plurality of users.

17. The information processing apparatus according to claim 1, wherein the processor changes a priority of the notification of the suggested coordinated function in accordance with an order in which the plurality of files are acquired.

18. A non-transitory computer readable medium storing a program causing a computer to execute information processing, the information processing comprising: obtaining a coordinated function management comprising information indicating different combinations of a plurality of file formats and information indicating a coordinated function that is executable with contents of files with each combination of the file formats; acquire a plurality of files; identify at least two files among the plurality of files subjected to coordination; determine file formats of the at least two files and specify a suggested coordinated function that is executable with contents of the at least two files according to the determined file formats of the at least two files and the coordinated function management table; controlling a notification of the suggested coordinated function executable with the contents of the at least two files; and in response to the suggested coordinated function being selected by a user, execute the suggested coordinated function by using the contents of the at least two files.

19. An information processing method comprising: obtaining a coordinated function management comprising information indicating different combinations of a plurality of file formats and information indicating a coordinated function that is executable with contents of files with each combination of the file formats; acquire a plurality of files; identify at least two files among the plurality of files subjected to coordination; determine file formats of the at least two files and specify a suggested coordinated function that is executable with contents of the at least two files according to the determined file formats of the at least two files and the coordinated function management table; controlling a notification of the suggested coordinated function executable with the contents of the at least two files; and in response to the suggested coordinated function being selected by a user, execute the suggested coordinated function by using the contents of the at least two files.

20. An information processing apparatus comprising: a memory that stores a coordinated function management table comprising information indicating different combinations of a plurality of file formats and information indicating a coordinated function that is executable with contents of files with each combination of the file formats; a processor, configured to: acquire a plurality of files; receive a designation of a first file among the files; specify a coordinated function list comprising at least one candidate coordinate function that is executable with contents of the first file according to the coordinated function management table; in response to a first coordinated function being selected from the coordinated function list, specify a file list comprising at least one file combination according to the coordinated function management table, wherein the first coordinated function is executable by the contents of files listed in each of the at least one file combination; and in response to a first file combination being selected from the file list, execute the first coordinated function by using the contents of the files of listed in the first file combination. 




Allowable Subject Matter
Claims 1-20 are allowed if rewritten in the form that would overcome 101 issues.
Regarding claim 1 similar claim 13 and claim 20, Sakai et al. (US 20090138542 A1) discloses an information processing apparatus comprising: a processor, configured to: receive an operation performed by a user on an image associated with a designated file (¶[0059], [0075] and [0103], Sakai, i.e., function refers to information used to specify the operation); and in response to the operation being an instruction related to an execution of a coordinated function (¶[0059], Sakai, i.e., function refers to information used to specify the operation to run an application program corresponding to the selected function), display (¶[0104]-[0105], Sakai, i.e., display functions). However, Sakai fails to disclose or suggest a list of candidates for the coordinated function which is executable by using the designated file, and display a list of files, which are different from the file, used for executing the coordinated function along with the designated file. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bishop et al. (US 8615773 B2) disclose Systems And Methods For Coordinating Computing Functions To Accomplish A Task Using A Configuration File And Standardized Executable Application Modules.
Kuo et al. (US 11151022 B1) disclose Testing Of Executable Code For Local Device Coordinator.
Luan et al. (US 20180096230 A1) disclose Centroid For Improving Machine Learning Classification And Info Retrieval.
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
September 9, 2022